Exhibit 10.19 EXECUTION VERSION ASSIGNMENT AND ASSUMPTION OF TRADEMARKS THIS ASSIGNMENT AND ASSUMPTION OF TRADEMARKS is made effective this 28 th day of November, 2012, by and between SNC Holdings Corp., a Delaware corporation (hereinafter called the “Assignor”), and VTQ IP Holding Corporation (hereinafter called the “Assignee”). Terms not otherwise defined herein shall have the meanings set forth in that certain Asset Purchase Agreement (as defined below). WHEREAS, Assignor and VeriTeQ Acquisition Corporation (d/b/a VeriTeQ Corporation), a Florida corporation are parties to that certain Asset Purchase Agreement, dated the date hereof (hereinafter called the “Asset Purchase Agreement”); WHEREAS , pursuant to the Asset Purchase Agreement, Assignor has agreed to transfer to Assignee all of its interests in and to the trade and service marks and all related rights included in the Purchased Assets (collectively the “Marks”), including those identified on Schedule 1 annexed hereto and made a part hereof; and WHEREAS, Assignee desires to acquire Assignor’s rights in, to and associated with the Marks, to the extent permitted by the Asset Purchase Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree as follows: 1.
